Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 1 of 39 PageID #: 19453



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 SAS INSTITUTE INC.,

                Plaintiff,

         vs.                                                 Case 2:18-cv-00295-JRG

 WORLD PROGRAMMING LIMITED et al.,

                Defendants.




                              JOINT FINAL PRE-TRIAL ORDER

        This cause came before the court at a pre-trial management conference held on August 25,

 2020, pursuant to the Court’s Seventh Amended Docket Control Order, Local Rule CV-16 and

 Rule 16 of the Federal Rules of Civil Procedure.

 A.     COUNSEL FOR THE PARTIES

        1.     Attorneys for Plaintiff:

        Pressly M. Millen                           Christian E. Mammen
        Telephone: 919-755-2135                     Telephone: (408) 341-3067
        Press.Millen@wbd-us.com                     Chris.Mammen@wbd-us.com
        Raymond M. Bennett                          Carrie Richey
        Telephone: 919.755.2158                     Telephone: (408) 341-3060
        Ray.Bennett@wbd-us.com                      Carrie.Richey@wbd-us.com
        Samuel B. Hartzell                          WOMBLE BOND DICKINSON (US) LLP
        Telephone: 919-755-2112                     1841 Page Mill Road, Suite 200
        Sam.Hartzell@wbd-us.com                     Palo Alto, CA 94304
        WOMBLE BOND DICKINSON (US)
                                                    Michael C. Smith
        LLP
                                                    Texas Bar No. 18650410
        555 Fayetteville Street, Suite 1100
                                                    Siebman, Forrest, Burg & Smith, LLP
        Raleigh, NC 27601
                                                    113 E. Austin Street
                                                    Marshall, Texas 75670
                                                    Tel: (903) 938-8900
                                                    michaelsmith@siebman.com
                                                1
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 2 of 39 PageID #: 19454




        2.      Attorneys for Defendant(s):

        Bradley W. Caldwell                            Charles Everingham IV
        Texas Bar No. 24040630                         State Bar No. 00787447
        Email: bcaldwell@caldwellcc.com                ce@wsfirm.com
        John Austin Curry                              T. John “Johnny” Ward Jr.
        Texas Bar No. 24059636                         Texas Bar No. 00794818
        Email: acurry@caldwellcc.com                   jw@wsfirm.com
        John F. Summers                                Claire Henry
        Texas State Bar No. 24079417                   Texas Bar No. 24053063
        Email: jsummers@caldwellcc.com                 claire@wsfirm.com
        Warren J. McCarty, III                         Andrea L. Fair
        Texas State Bar No. 24107857                   Texas Bar No. 24078488
        Email: wmccarty@caldwellcc.com                 andrea@wsfirm.com
        CALDWELL CASSADY CURRY                         WARD, SMITH & HILL, PLLC
        P.C.                                           P.O. Box 1231
        2121 N. Pearl St., Suite 1200                  Longview, TX 75606
        Dallas, Texas 75201                            903-757-6400
        Telephone: (214) 888-4848                      903-757-2323 (Facsimile)
        Facsimile: (214) 888-4849




 B.     STATEMENT OF JURISDICTION

        Jurisdiction in this case is based on federal question jurisdiction under Title 28 U.S.C. §§

 1331, 1338(a) in that it is a case under the copyright and patent laws.

        Jurisdiction is not disputed.

        This Court has subject matter jurisdiction over the counterclaims asserted by WPL pursuant

 to 28 U.S.C. §§ 1331, 1338(a), 1367, 2201, and 2202.

        Jurisdiction and venue are not disputed.

 C.     NATURE OF ACTION

        1.      SAS’s Statement Regarding the Nature of the Action

        This is a copyright and patent infringement action, relating to computer software for

 database management and data analysis. Plaintiff SAS contends that WPL’s product, WPS

                                                   2
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 3 of 39 PageID #: 19455



 (together with another WPL product, called The Hub), infringes SAS’s copyrights and two of its

 patents, U.S. Patent Nos. 7,170,519 (“the ’519 patent”) and 6,920,458 (“the ’458 patent”).

        2.      World Programming’s Statement Regarding Description of the Case

        SAS Institute brought this patent and copyright infringement lawsuit in July 2018. SAS

 asserted U.S. Patent Nos. 7,170,519 (the ’519 Patent); 7,477,686 (the ’686 Patent); 8,498,996 (the

 ’996 Patent); and 6,920,458 (the ’458 Patent) (patents-in-suit). SAS has dropped two of those

 patents, the ’686 and ’996 Patents. SAS now contends that WPS version 4.0 and later infringes

 the ’519 Patent. SAS contends that WPS and WPS Hub infringe the ’458 Patent. SAS contends

 that it is owed money damages for WPL’s alleged acts of infringement for the ’519 Patent, and

 that WPL is liable as a willful infringer of the ’519 and ’458 Patents. WPL contends that it does

 not infringe any asserted claims of the patents-in-suit, neither literally nor under the doctrine of

 equivalents, and that the asserted claims are invalid in light of the prior art and/or under 35 U.S.C.

 § 101. WPL denies SAS’s claim for damages, WPL denies that any alleged patent infringement

 was willful, and WPL further denies that enhanced damages would be appropriate. WPL also

 denies that SAS is entitled to injunctive relief, and/or any other relief of any kind. WPL seeks

 declaratory relief and recovery of its costs, expenses, and attorneys’ fees under 35 U.S.C. §§ 285

 and 288, as well as any other relief the Court deems appropriate.

        SAS asserted over 2,000 copyrights in this case. It has “narrowed” the case to over 500

 copyrights, yet SAS has not identified which copyrights it will assert at trial. Consistent with the

 Court’s model docket control order for patent cases, which requires a plaintiff to specify in the

 Joint Pretrial Order which patent claims will be asserted at trial and demonstrate good cause to

 amend its contentions, WPL asks that the Court require SAS to specify the alleged copyrights it

 will assert at trial. Presently, World Programming does not know which copyrights SAS now


                                                   3
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 4 of 39 PageID #: 19456



 asserts in this case, if less than the many hundreds of copyright registrations it has previously

 identified. SAS contends that WPL is liable for money damages on account of its alleged copyright

 infringement. WPL contends that SAS’s asserted copyrights are not copyrightable subject matter

 under the Copyright Act. WPL contends that it does not infringe any asserted copyright. WPL

 denies SAS’s claim for damages, and WPL denies that any alleged copyright infringement was in

 any way willful. WPL further denies that SAS is entitled to injunctive relief, and/or any other

 relief of any kind. WPL seeks declaratory relief and recovery of its costs, expenses, and attorneys’

 fees, as well as any other relief the Court deems appropriate.

        WPL asserts counterclaims in this action. WPL asserts that SAS has sought to harm WPL’s

 business by anticompetitive means in violation of the Sherman Act, 15 U.S.C. §§ 1 and 2. WPL

 asserts that SAS has engaged in anticompetitive false advertising in violation of the Lanham Act,

 § 43, 15 U.S.C. § 1125. WPL asserts that SAS has tortiously interfered with existing and

 prospective contractual relations. WPL also asserts that SAS has engaged in unfair and deceptive

 trade practices in violation of the North Carolina Deceptive Trade Practices Act. WPL seeks

 recovery of its damages stemming from the conduct alleged under the abovementioned

 counterclaims, and for SAS’s violations of the Sherman Act, the Lanham Act, and the North

 Carolina Deceptive Trade Practices Act. WPL further seeks an award of its costs, expenses, and

 attorneys’ fees, as well as any other relief the Court deems appropriate.

 D.     CONTENTIONS OF THE PARTIES

        1.      Plaintiff’s Contentions:

        Plaintiff SAS contends that WPL infringed SAS’s copyrights to the SAS System computer

 program and the various SAS manuals and other publications relating to the SAS System because

 WPL copied or created derivative works based on the SAS System computer program and those


                                                  4
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 5 of 39 PageID #: 19457



 publications to create its own competing product. SAS claims that WPL copied various individual

 SAS System option names and syntax, the compilation of SAS System option names and syntax,

 SAS System output designs, and SAS System sequence, structure, and organization. SAS claims

 damages for copyright infringement. SAS further claims entitlement to a permanent injunction

 based on such copyright infringement.

        Plaintiff SAS further contends that WPL has infringed two United States patents owned by

 SAS. Specifically, SAS contends that WPL infringes the following asserted claims of the

 following patents-in-suit, and that such infringement is and has been willful:

               ’519 patent claims 1, 2, 21, 30, 34, and 56

               ’458 patent claims 1, 3, 61, and 64

        SAS contends that WPL should pay reasonable royalty damages to compensate SAS for

 WPL’s infringement of the ’519 patent. SAS further claims entitlement to a permanent injunction

 based on infringement of the ’519 patent and/or the ’458 patent.

        Plaintiff SAS further contends that WPL’s counterclaims are not viable claims, that SAS

 is not liable under any of WPL’s counterclaims, and that WPL is not entitled to any relief under

 any of its asserted counterclaims. Additionally, SAS contends that WPL’s counterclaims are not

 ready for trial, as the pleadings are not closed. See Dkt. No. 180.

        Plaintiff SAS further contends that it is entitled to an award of attorneys’ fees under 17

 U.S.C. § 505; an exceptional case finding, including attorneys’ fees, under 35 U.S.C. § 285; and/or

 attorneys’ fees and other similar relief on WPL’s counterclaims.

        Plaintiff SAS further contends that numerous of WPL’s contentions, below, were not

 previously disclosed, and are not appropriate to be raised at trial, including at least: thin copyright,

 deployment, configuration, use for patent infringement, limitations on the doctrine of equivalents,

                                                    5
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 6 of 39 PageID #: 19458



 and patentable subject matter.

        Plaintiff SAS further contends that certain issues identified by WPL have already been

 decided by this Court and are therefore law of the case, including at least: (19) statute of

 limitations.

        2.      Defendant(s)’s Contentions:

        By providing this statement, World Programming does not concede that all of these issues

 are appropriate for trial. World Programming also does not waive any of its pending or future filed

 motions, which, if granted, would render some or all of these issues moot.

        World Programming’s contentions in this case are detailed in part in its pleadings,

 discovery responses, the expert reports and World Programming’s pending and anticipated

 motions, including its motions for summary judgment, which are all incorporated by reference

 herein. In sum, World Programming contends the following:

        Copyright

        (1) World Programming contends that SAS Institute cannot meet its burden of proving that

             it owns the asserted works.

        (2) World Programming contends that SAS Institute cannot meet its burden of proving that

             it owns valid copyrights in the asserted works.

        (3) World Programming contends that SAS Institute cannot meet its burden of proving that

             the asserted works are copyrightable.

        (4) World Programming contends that SAS Institute cannot meet its burden of proving that

             the SAS Language is copyrightable, fixed in a tangible medium of expression, or

             original to SAS Institute.

        (5) World Programming contends that SAS Institute cannot meet its burden of proving that


                                                  6
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 7 of 39 PageID #: 19459



          World Programming actually used the asserted works to create its own works.

       (6) World Programming contends that SAS Institute cannot meet its burden of proving that

          World Programming had access to the asserted works.

       (7) World Programming contends that SAS Institute cannot meet its burden of proving that

          there is probative similarity between the asserted works and World Programming’s

          works.

       (8) World Programming contends that SAS Institute cannot meet its burden of proving that

          World Programming copied any protectable elements of the asserted works.

       (9) World Programming contends that SAS Institute cannot meet its burden of proving that

          there is substantial similarity between any protectable elements of the asserted works

          and World Programming’s works.

       (10)   World Programming contends that SAS Institute cannot meet its burden of proving

          that the asserted works are original to SAS Institute.

       (11)   World Programming contends that SAS Institute cannot meet its burden of proving

          that its asserted works are fixed in a tangible medium of expression.

       (12)   World Programming contends that SAS Institute cannot meet its burden of

          providing a full Altai/Gates Rubber analysis (i.e., abstraction-filtration-comparison

          test) to show that there are remaining protectable elements in SAS Institute’s asserted

          works that render the asserted works substantially similar to World Programming’s

          works.

       (13)   World Programming contends that SAS Institute cannot meet its burden of proving

          that any protectable elements remain in its asserted works after filtering out

          unprotectable elements, including ideas, procedures, processes, systems, methods of

                                                7
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 8 of 39 PageID #: 19460



          operation, concepts, principles, discoveries, facts, information in the public domain,

          scenes a faire material, merged material, fragmentary words or short phrases, utilitarian

          or functional purposes, material taken or copied from others, and user contributions

       (14)   World Programming contends that SAS Institute cannot meet its burden of proving

          that the contribution of a user’s SAS Language program’s outputs is no more than

          marginal to the outputs generated SAS software executes users’ SAS Language

          programs.

       (15)   World Programming contends that SAS Institute cannot meet its burden of proving

          that its asserted works were subject to valid work for hire agreements assigning

          ownership to SAS Institute.

       (16)   World Programming contends that SAS Institute cannot meet its burden of proving

          that alleged copying occurred within the United States.

       (17)   World Programming contends that SAS Institute cannot meet its burden of proving

          that alleged copying occurred within the three-year statute of limitations under 17

          U.S.C. § 507(b).

       (18)   World Programming contends that SAS Institute cannot meet its burden of proving

          that World Programming has vicariously infringed any asserted works.

       (19)   World Programming contends that SAS Institute cannot meet its burden of proving

          that World Programming has contributed to the infringement of any asserted works.

       (20)   World Programming contends that SAS Institute cannot meet its burden of proving

          that it can rely on the effective registration doctrine.

       (21)   To the extent an asserted work is a compilation work, World Programming

          contends that SAS Institute cannot meet its burden of proving that any such compilation

                                                 8
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 9 of 39 PageID #: 19461



          work is copyrightable.

       (22)   To the extent an asserted work is a compilation work, World Programming

          contends that SAS Institute cannot meet its burden of proving that any such compilation

          work is fixed in a tangible medium of expression.

       (23)   To the extent an asserted work is a compilation work, World Programming

          contends that SAS Institute cannot meet its burden of proving that the selection,

          coordination, and arrangement of preexisting materials or unprotectable elements

          renders them a work of authorship that is original to SAS Institute.

       (24)   World Programming contends that SAS Institute cannot meet its burden of proving

          that any protectable elements remain in any asserted compilation works after filtering

          out unprotectable elements, including ideas, procedures, processes, systems, methods

          of operation, concepts, principles, discoveries, facts, information in the public domain,

          scenes a faire material, merged material, fragmentary words or short phrases, utilitarian

          or functional purposes, material taken or copied from others, and user contributions.

       (25)   To the extent an asserted work is a compilation work and is found to have some

          level of copyrightability, World Programming contends that any such protection

          borders on the line of uncopyrightability, affords very thin protection, requires virtually

          identical copying to show copyright infringement, and that SAS Institute cannot meet

          its burden of proving by a preponderance of the evidence copyright infringement of

          such compilation works.

       (26)   World Programming contends that SAS Institute cannot rely on the effective

          registration doctrine.

       (27)   World Programming contends that it is entitled to a declaratory judgment that

                                                9
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 10 of 39 PageID #: 19462



          World Programming is not infringing, and has not infringed, any asserted work.

       (28)   World Programming contends that the asserted works are not copyrightable.

       (29)   World Programming contends that SAS Institute’s asserted works contain

          unprotectable elements, including ideas, procedures, processes, systems, methods of

          operation, concepts, principles, discoveries, facts, information in the public domain,

          scenes a faire material, merged material, fragmentary words or short phrases, utilitarian

          or functional purposes, material taken or copied from others, and user contributions.

       (30)   World Programming contends that the asserted works are not original to SAS

          Institute.

       (31)   World Programming contends that the asserted works are not fixed in a tangible

          medium of expression.

       (32)   World Programming contends that it is entitled to a declaratory judgment that SAS

          Institute does not hold copyright in the SAS Language.

       (33)   World Programming contends that it is entitled to a declaratory judgment that SAS

          Institute does not hold copyright in the functionality of the SAS System.

       (34)   World Programming contends that SAS Institute’s copyright claims are barred by

          the doctrine of res judicata, collateral estoppel, judicial estoppel, comity for foreign

          judgments, satisfaction, and/or prohibition against double recovery.

       (35)   Regarding all alleged copyright infringement, World Programming contends that

          SAS Institute has not been damaged by World Programming’s alleged conduct and is

          not entitled to damages (including any pre-judgment and/or post-judgment interest).

       (36)   World Programming contends that SAS Institute cannot recover attorney’s fees on

          its copyright claims from World Programming under 17 U.S.C. § 505.

                                               10
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 11 of 39 PageID #: 19463



       (37)   World Programming contends that SAS Institute is not entitled to damages based

          on World Programming products or any feature of World Programming products that

          do not contain the alleged copy.

       (38)   World Programming contends that SAS Institute is not entitled to any supplemental

          damages, any accounting for damages or attorneys’ fees, expenses or costs.

       (39)   World Programming contends that, even if infringement of the asserted copyrights

          is found, SAS Institute’s proposed damages award is excessive and unsupportable.

       (40)   World Programming contends that, even if infringement of the asserted copyrights

          is found, SAS Institute is not entitled to injunctive relief.

       (41)   World Programming contends that SAS Institute cannot show that it would be

          irreparably harmed by World Programming’s continued sale of the accused products.

       (42)   World Programming contends that SAS Institute cannot show that there is no

          remedy at law that would be adequate to compensate it for World Programming’s

          continued sale of the accused products.

       (43)   World Programming contends that SAS Institute cannot show that the balance of

          equities indicates that an equitable remedy is warranted.

       (44)   World Programming contends that SAS Institute cannot show that the public

          interest would be served by a permanent injunction.

       (45)   World Programming contends that SAS Institute cannot obtain statutory damages

          for copyright infringement alongside actual damages and profits under 17 U.S.C. §

          504(c)(1).

       (46)   World Programming contends that SAS Institute cannot recover enhanced damages

          for willful copyright infringement because any alleged infringement by World

                                                11
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 12 of 39 PageID #: 19464



          Programming was not willful under 17 U.S.C. § 504(c)(2).

       (47)     World Programming contends that this is an exceptional case entitling World

          Programming to an award of its attorneys’ fees incurred in connection with this action.

       (48)     World Programming contends that SAS Institute’s copyright claims are barred by

          the doctrine of copyright misuse.

       (49)     World Programming contends that SAS Institute’s copyright claims are barred by

          the doctrine of fair use.

       (50)     World Programming contends that SAS Institute’s copyright claims are barred by

          the first sale doctrine.

       (51)     World Programming contends that SAS Institute’s copyright claims are barred by

          the de minimis use doctrine.

       (52)     World Programming does not infringe, and has not infringed, the copyrights

          asserted in this action.

       Patent

       (53)     World Programming does not infringe, and has not infringed, the asserted claims

          of the ’519 Patent.

       (54)     World Programming does not infringe, and has not infringed, the asserted claims

          of the ’686 Patent.

       (55)     World Programming does not infringe, and has not infringed, the asserted claims

          of the ’996 Patent.

       (56)     World Programming does not infringe, and has not infringed, the asserted claims

          of the ’458 Patent.

       (57)     World Programming contends that SAS Institute cannot meet its burden of proving

                                               12
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 13 of 39 PageID #: 19465



          by a preponderance of the evidence direct infringement by World Programming of any

          asserted claim.

       (58)   World Programming contends that SAS Institute cannot meet its burden of proving

          by a preponderance of the evidence direct infringement by any third party of any

          asserted claim.

       (59)   World Programming contends that it has not induced infringement of any asserted

          claim, and that SAS Institute cannot meet its burden of proving that World

          Programming induced infringement of any asserted claim.

       (60)   World Programming contends that it has not contributed to infringement of any

          asserted claim, and that SAS Institute cannot meet its burden of proving that World

          Programming contributed to infringement of any asserted claim.

       (61)   World Programming is entitled to a declaratory judgment that World Programming

          is not infringing, and has not infringed, any asserted claim of the patents-in-suit.

       (62)   World Programming contends that the accused functionalities in World

          Programming’s accused products have substantial non-infringing uses, and that none

          constitutes a material part of the invention of the patents-in-suit or are especially made

          or especially adapted for use in or infringement of any claim of the patents-in-suit.

       (63)   World Programming contends that SAS Institute cannot meet its burden of proving

          that accused World Programming products have been deployed, configured, and used

          in the manner that SAS Institute alleges to infringe.

       (64)   World Programming contends that SAS Institute cannot meet its burden of proving

          by a preponderance of the evidence that World Programming had the knowledge of

          infringement, the specific intent to cause direct infringement, and/or the willful

                                               13
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 14 of 39 PageID #: 19466



          blindness required for indirect infringement.

       (65)   World Programming contends that SAS Institute is barred from asserting its

          proposed application of the doctrine of equivalents at least because of the Court’s claim

          constructions, the disclosure-dedication rule, prior art, prosecution history estoppel,

          and/or the claim vitiation rule.

       (66)   World Programming contends that the asserted claims of the patents-in-suit are

          invalid because they are anticipated under 35 U.S.C. § 102 for the reasons stated in

          World Programming’s Invalidity Contentions and the expert report of Dr. Mark Jones.

       (67)   World Programming contends that the asserted claims of the patents-in-suit are

          invalid because they are obvious under 35 U.S.C. § 103 for the reasons stated in World

          Programming’s Invalidity Contentions and the expert report of Dr. Mark Jones.

       (68)   World Programming contends that SAS Institute is not entitled to a date of

          invention earlier than the effective filing dates of each of the patents-in-suit.

       (69)   World Programming contends that the asserted claims of the patents-in-suit are

          unpatentable subject matter under 35 U.S.C. § 101. World Programming contends that

          the ’519 Patent is directed to the abstract idea of presenting graphical representations

          of data on a computer, and that the ’458 Patent is directed to the abstract idea of

          indexing information in a central storage location for others to search for and retrieve.

       (70)   World Programming contends that the asserted claims of the patents-in-suit merely

          recite well-understood, routine, and conventional elements and do not form an

          inventive concept.

       (71)   World Programming is entitled to a declaratory judgment that the asserted claims

          of the patents-in-suit are invalid under one or more sections of 35 U.S.C. § 101, 102,

                                                14
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 15 of 39 PageID #: 19467



          and 103.

       (72)   Regarding SAS Institute’s allegations of willfulness, World Programming contends

          that the alleged patent infringement was not willful.

       (73)   World Programming contends that SAS Institute cannot meet its burden of proving

          that World Programming willfully infringed any asserted claims of the patents-in-suit

          and that SAS Institute is not entitled to enhancement of damages under 35 U.S.C. §

          284.

       (74)   Regarding all alleged infringement, World Programming contends that SAS

          Institute has not been damaged by World Programming’s alleged conduct and is not

          entitled to damages (including any pre-judgment and/or post-judgment interest).

       (75)   World Programming contends that SAS Institute is not entitled to damages based

          on the entire market value of World Programming’s accused products (or SAS

          Institute’s products).

       (76)   World Programming contends that SAS Institute’s claimed damages, if any, are

          limited by 35 U.S.C. §§ 286, 287, and 288.

       (77)   World Programming contends that SAS Institute is not entitled to damages based

          on World Programming products or any feature of World Programming products that

          do not contain the accused functionalities, and/or that have not been proven to have

          been actually deployed, configured, and used in the manner that SAS Institute alleges

          to infringe.

       (78)   World Programming contends that SAS Institute is not entitled to any supplemental

          damages, any accounting for damages or attorneys’ fees, expenses or costs.

       (79)   World Programming contends that, even if infringement of the asserted claims of

                                               15
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 16 of 39 PageID #: 19468



          the patents-in-suit is found, SAS Institute’s proposed damages award is excessive and

          unsupportable.

       (80)   World Programming contends that, even if infringement of the asserted claims of

          the patents-in-suit is found, SAS Institute is not entitled to injunctive relief.

       (81)   World Programming contends that any denial of injunctive relief should not be

          conditioned on payment of reasonable royalties for future infringement.

       (82)   World Programming contends that SAS Institute cannot show that it would be

          irreparably harmed by World Programming’s continued sale of the accused products.

       (83)   World Programming contends that SAS Institute cannot show that there is no

          remedy at law that would be adequate to compensate it for World Programming’s

          continued sale of the accused products.

       (84)   World Programming contends that SAS Institute cannot show that the balance of

          equities indicates that an equitable remedy is warranted.

       (85)   World Programming contends that SAS Institute cannot show that the public

          interest would be served by a permanent injunction.

       (86)   World Programming contends that in the event a jury awards a lump sum royalty

          to SAS Institute covering the life of the patents-in-suit, SAS Institute would be

          precluded from obtaining ongoing royalties and a permanent injunction.

       (87)   World Programming contends that this is an exceptional case entitling World

          Programming to an award of its attorneys’ fees incurred in connection with this action

          pursuant to 35 U.S.C. § 285.

       Counterclaims

       (88)   World Programming contends that SAS Institute engaged in an unreasonable

                                                16
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 17 of 39 PageID #: 19469



           restraint of trade, violating Section 1 of the Sherman Act.

        (89)   World Programming contends that SAS Institute has attempted to monopolize, or

           has in fact monopolized, a relevant antitrust market.

        (90)   World Programming contends that SAS Institute has engaged in false advertising.

        (91)   World Programming contends that SAS Institute has tortiously interfered with

           World Programming’s contractual relationship with Angoss Software.

        (92)   World Programming contends that SAS Institute has engaged in unfair practices

           under the North Carolina Deceptive Trade Practices Act.

        (93)   World Programming contends that SAS Institute’s activity is not protected

           petitioning activity under Noerr Pennington.

        (94)   World Programming contends that it has been harmed by the conduct described in

           paragraphs above.

        (95)   SAS previously asserted copyright infringement over its SAS System in the United

               Kingdom. The U.K. Court held that “neither the functionality of a computer

               program, nor the programming language and the format of the data files used in a

               computer program in order to exploit certain of its functions . . . are . . . protected

               by copyright in computer programs[.]”

        (96)   SAS previously asserted copyright infringement over its SAS System in the Eastern

               District of North Carolina. The district court granted summary judgment of no

               copyright infringement, finding that SAS “seeks to copyright the idea of a program

               which interprets and compiles the SAS Language – a language anyone may use

               without a license.”

       WPL’s Objections to SAS’s Statement of Its Contentions

                                                 17
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 18 of 39 PageID #: 19470



        WPL objects to SAS’s contention which states:

        “Plaintiff SAS contends that WPL infringed SAS’s copyrights to the SAS System computer
        program and the various SAS manuals and other publications relating to the SAS System
        because WPL copied or created derivative works based on the SAS System computer
        program and those publications to create its own competing product. SAS claims that WPL
        copied various individual SAS System option names and syntax, the compilation of SAS
        System option names and syntax, SAS System output designs, and SAS System sequence,
        structure, and organization. SAS claims damages for copyright infringement. SAS further
        claims entitlement to a permanent injunction based on such copyright infringement.”

 SAS has never identified what it is that it contends is the protectable expression in its “copyrights

 to the SAS System,” or what it is that allegedly infringes any such protectable expression in the

 “SAS System.” SAS has never identified what it is within the “various SAS manuals and other

 publications relating to the SAS System” that it contends is the protectable expression and, if

 any, what it is that allegedly infringes any such protectable expression in such “manuals and

 other publications.” SAS has never identified the “SAS System option names and syntax” or

 “the compilation of SAS System option names and syntax” that it contends constitutes a

 protectable expression, the copyright registration(s) covering such “SAS System option names

 and syntax” and/or the compilation of the same, and what it is that allegedly infringes any such

 protectable expression contained within this category of alleged copyrighted works. Further,

 SAS has not identified what it contends is the protectable expression in the alleged “SAS System

 output designs.” SAS has not identified the what it contends is the “SAS System sequence,

 structure, and organization,” or what it is that allegedly infringes that “SAS System sequence,

 structure, and organization.” WPL objects to these contentions as not previously disclosed to

 WPL through fact and expert discovery. And WPL objects to these contentions to the extent

 they rely on theories not properly disclosed in this case.

        WPL further objects to SAS’s contentions concerning patent infringement of the ’519

 Patent and ’458 Patent as not properly disclosed pursuant to the District’s Patent Local Rules,
                                                  18
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 19 of 39 PageID #: 19471



 this Court’s discovery rules, and/or other orders of the Court in this case.

 E.     STIPULATIONS AND UNCONTESTED FACTS

                In this action, SAS asserts claims for copyright infringement and patent

                infringement.

                SAS Institute Inc (“SAS”) is a North Carolina corporation with its principal place

                of business at 100 SAS Campus Drive, Cary, North Carolina.

                SAS offers business intelligence software and services, including software products

                that SAS refers to as the “SAS System.”

                Numerous programs are available for sale or license that handle statistical analysis,

                data access, data management, data analysis, and data presentation, and the outputs

                of those programs may look different from one another.

                WPL is a private limited company under the laws of England and Wales, with a

                registered office in Romsey, England.

                This Court has subject matter jurisdiction over this dispute.

                This Court has personal jurisdiction over WPL and SAS.

                WPL is a foreign corporation not resident in the United States, and venue is proper

                in this Court for this action.

                In the past, WPL acquired multiple copies of SAS Learning Edition software.

                U.S. Patent No. 7,170,519 indicates on its face that it is titled “Computer-

                Implemented System and Method for Generating Data Graphical Displays,” that it

                issued on January 30, 2007 based on a provisional application filed March 29, 2002,

                and that it is assigned to SAS.

                U.S. Patent No. 6,920,458 indicates on its face that it is titled, “Model Repository,”


                                                  19
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 20 of 39 PageID #: 19472



             that it issued on July 19, 2005 based on an application filed on September 22, 2000,

             and that it is assigned to SAS.


 F.    CONTESTED ISSUES OF FACT AND LAW

                               SAS’s List of Contested Issues

             Whether WPL has infringed SAS’s copyrights in the SAS System computer

             program and the various SAS manuals and other publications relating to the SAS

             System or created derivative works based on the SAS System computer program.

             If liability is found for copyright infringement, the amount of money that is to be

             awarded to SAS for WPL’s copyright infringement, including the actual damages

             SAS suffered as a result of the infringement and any profits of WPL that are

             attributable to the infringement and not taken into account in computing actual

             damages.

             Whether WPL has directly infringed the asserted claims of the patents- in-suit,

             literally or under the doctrine of equivalents, by making, using, selling, offering for

             sale, using, and/or importing into the U.S. any of the accused products, and whether

             such infringement is or has been willful.

             Whether WPL has indirectly infringed the asserted claims of the patents- in-suit,

             literally or under the doctrine of equivalents, by making, using, selling, offering for

             sale, using, and/or importing into the U.S. any of the accused products, and whether

             such infringement is or has been willful.

             Whether WPL has proven by clear and convincing evidence that any of the asserted

             claims of the patents-in-suit are invalid as anticipated or obvious.

             If liability is found for patent infringement, the amount of damages to which SAS
                                               20
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 21 of 39 PageID #: 19473



                is entitled as a reasonable royalty, including any post-trial damages, as well as costs,

                pre-judgment interest, and post-judgment interest.

                Whether SAS is entitled to injunctive relief based on WPL’s copyright infringement

                and/or patent infringement.

                Whether WPL’s counterclaims state any triable issues, and if so, whether WPL has

                proven liability under any of the counterclaims, and if so, whether WPL is entitled

                to any relief.

                Whether SAS is entitled to an award of attorneys’ fees under 17 U.S.C. § 505; an

                exceptional case finding, including attorneys’ fees, under 35 U.S.C. § 285; and/or

                attorneys’ fees and other similar relief on WPL’s counterclaims.

                Whether numerous of WPL’s contentions, above, were not previously disclosed,

                and are not appropriate to be raised at trial, including at least: thin copyright,

                deployment, configuration, use for patent infringement, limitations on the doctrine

                of equivalents, and patentable subject matter.

                Whether certain contentions, above, identified by WPL have already been decided

                by this Court and are therefore law of the case, including at least: (19) statute of

                limitations.

                 World Programming’s Statement of Contested Issues of Fact

        By providing this statement, World Programming does not concede that all of these issues

 are appropriate for trial. World Programming also does not waive any of its pending or future filed

 motions, which, if granted, would render some or all of these issues moot.

        Copyrights




                                                  21
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 22 of 39 PageID #: 19474



       (1)    Whether SAS Institute has proven by a preponderance of the evidence that World

              Programming actually used the asserted works to create its own works.

       (2)    Whether SAS Institute has proven by a preponderance of the evidence that World

              Programming had access to the asserted works.

       (3)    Whether SAS Institute has proven by a preponderance of the evidence that there is

              probative similarity between the asserted works and World Programming’s works.

       (4)    Whether SAS Institute has proven by a preponderance of the evidence that World

              Programming copied protectable elements of the asserted works.

       (5)    Whether SAS Institute has proven by a preponderance of the evidence that there is

              substantial similarity between protectable elements of the asserted works and

              World Programming’s works.

       (6)    Whether SAS Institute has proven by a preponderance of the evidence that World

              Programming’s products infringe any asserted copyrights.

       (7)    Whether SAS Institute has proven by a preponderance of the evidence that World

              Programming vicariously infringed any asserted works.

       (8)    Whether SAS Institute has proven by a preponderance of the evidence that World

              Programming contributed to the infringement of any asserted works.

       (9)    Whether SAS Institute’s copyright infringement claims are barred by the fair use

              doctrine.

       (10)   Whether, regarding all alleged copyright infringement, SAS Institute has proven by

              a preponderance of the evidence that SAS Institute has damaged by World

              Programming’s alleged conduct and is entitled to damages (including any pre-

              judgment and/or post-judgment interest).

                                              22
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 23 of 39 PageID #: 19475




       Patents

       (11)   Whether SAS Institute has proven by a preponderance of the evidence that World

              Programming’s products directly and/or indirectly infringe the asserted claims of

              the ’519 Patent.

       (12)   Whether SAS Institute has proven by a preponderance of the evidence that World

              Programming’s products directly and/or indirectly infringe the asserted claims of

              the ’458 Patent.

       (13)   What the level of ordinary skill in the art at the time of the invention of each patents-

              in-suit was.

       (14)   Whether, to the extent any infringement of any asserted claim of a patent-in-suit is

              found, SAS Institute proves by a preponderance of the evidence that World

              Programming’s infringement of a valid and enforceable claim of a patent-in-suit

              was willful.

       (15)   Whether World Programming has proven by clear and convincing evidence that the

              asserted claims of the ’519 Patent and the ’458 Patent are invalid because they are

              anticipated by World Programming’s prior art references under 35 U.S.C. § 102.

       (16)   Whether World Programming has proven by clear and convincing evidence that the

              asserted claims of the ’519 Patent and the’458 Patent are invalid because they are

              obvious under 35 U.S.C. § 103 in view of World Programming’s prior art

              references.




                                                 23
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 24 of 39 PageID #: 19476



       (17)   Whether the asserted claims of the ’519 Patent and the’458 Patent merely recite

              well-understood, routine, and conventional elements and do not form an inventive

              concept.

       (18)   Whether World Programming has proven by clear and convincing evidence that the

              asserted claims of the ’519 Patent and the’458 Patent are invalid under 35 U.S.C. §

              112.

       (19)   Any issues of fact that are determined to constitute issues of law are hereby

              designated as such, and vice versa. World Programming also incorporates by

              reference the contested issues raised in its pending motions.

       Counterclaims

       (20)   Whether SAS Institute unreasonably restrained trade in a relevant antitrust market.

       (21)   Whether SAS Institute engaged in monopolistic conduct or attempted to engage in

              monopolistic conduct in a relevant antitrust market.

       (22)   Whether SAS Institute engaged in anticompetitive or exclusionary conduct.

       (23)   Whether the market for SAS Language compilers or statistical analysis software

              capable of interpreting the SAS Language are relevant antitrust markets.

       (24)   Whether SAS Institute made a false or misleading statement in commercial

              advertising or promotion.

       (25)   Whether SAS Institute’s conduct was reasonably and normally attendant upon

              effective litigation.

       (26)   Whether SAS Institute engaged in sham litigation.

       (27)   Whether SAS Institute engaged in tortious interference with World Programming’s

              relationship with Angoss Software.

                                               24
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 25 of 39 PageID #: 19477



       (28)   The existence and amount of damages to World Programming caused by SAS

              Institute’s unlawful conduct.




          World Programming’s Statement of Issues to be Decided by the Court

       (29)   Whether SAS Institute can meet its burden of proving by a preponderance of the

              evidence that SAS Institute owns the asserted works.

       (30)   Whether SAS Institute can meet its burden of proving by a preponderance of the

              evidence that SAS Institute owns valid copyrights in the asserted works.

       (31)   Whether SAS Institute can meet its burden of proving by a preponderance of the

              evidence that SAS Institute’s asserted works are copyrightable.

       (32)   Whether SAS Institute can meet its burden of proving by a preponderance of the

              evidence that SAS Institute’s asserted works are fixed in a tangible medium of

              expression.

       (33)   Whether SAS Institute can meet its burden of proving by a preponderance of the

              evidence that SAS Institute’s asserted works are original to SAS.

       (34)   To the extent the SAS Language is considered something different than the asserted

              works, whether SAS Institute can meet its burden of proving by a preponderance

              of the evidence that the SAS Language is copyrightable.

       (35)   To the extent the SAS Language is considered something different than the asserted

              works, whether SAS Institute can meet its burden of proving by a preponderance

              of the evidence that the SAS Language is fixed in a tangible medium of expression.




                                              25
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 26 of 39 PageID #: 19478



       (36)   To the extent the SAS Language is considered something different than the asserted

              works, whether SAS Institute can meet its burden of proving by a preponderance

              of the evidence that the SAS Language is original to SAS Institute.

       (37)   Whether after conducting the Altai/Gates Rubber analysis (i.e., abstraction-

              filtration-comparison test), there are any protectable elements remaining in SAS

              Institute’s asserted works.

       (38)   Whether SAS Institute can meet its burden of proving by a preponderance of the

              evidence that the contribution of user’s SAS Language outputs is no more than

              marginal to the outputs generated SAS software executes users’ SAS Language

              programs.

       (39)   To the extent an asserted work is a compilation work, whether SAS Institute can

              meet its burden of proving that any such compilation work is copyrightable.

       (40)   To the extent an asserted work is a compilation work, whether SAS Institute can

              meet its burden of proving that any such compilation work is fixed in a tangible

              medium of expression.

       (41)   To the extent an asserted work is a compilation work, whether SAS Institute can

              meet its burden of proving that the selection, coordination, and arrangement of

              preexisting materials or unprotectable elements renders them a work of authorship

              that is original to SAS Institute.

       (42)   Whether SAS Institute can meet its burden of proving that any protectable elements

              remain in any asserted compilation works after filtering out unprotectable elements,

              including ideas, procedures, processes, systems, methods of operation, concepts,

              principles, discoveries, facts, information in the public domain, scenes a faire

                                                   26
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 27 of 39 PageID #: 19479



              material, merged material, fragmentary words or short phrases, utilitarian or

              functional purposes, material taken or copied from others, and user contributions.

       (43)   To the extent an asserted work is a compilation work and is found to have some

              level of copyrightability, whether any such protection borders on the line of

              uncopyrightability, affords very thin protection, requires virtually identical copying

              to show copyright infringement, and whether SAS Institute can meet its burden of

              proving by a preponderance of the evidence copyright infringement of such

              compilation works.

       (44)   Whether SAS Institute cannot rely on the effective registration doctrine.

       (45)   Whether SAS Institute’s copyright claims are barred by the three-year statute of

              limitations under 17 U.S.C. § 507(b).

       (46)   Whether SAS Institute’s copyright claims are barred by the first sale doctrine.

       (47)   Whether SAS Institute’s copyright claims are barred by the doctrine of copyright

              misuse.

       (48)   Whether SAS Institute’s copyright claims are barred by the de minimis use

              doctrine.

       (49)   Whether SAS Institute’s copyright claims are barred because they rely on

              extraterritorial conduct outside of the United States.

       (50)   Whether SAS Institute’s copyright claims are barred by the doctrine of res judicata,

              collateral estoppel, judicial estoppel, comity for foreign judgments, satisfaction,

              and/or prohibition against double recovery.

       (51)   Whether SAS Institute cannot recover attorney’s fees on its copyright claims from

              World Programming under 17 U.S.C. § 505.

                                               27
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 28 of 39 PageID #: 19480



       (52)   Whether SAS Institute is not entitled to damages based on World Programming

              products or any feature of World Programming products that do not contain the

              alleged copy.

       (53)   Whether SAS Institute is not entitled to any supplemental damages, any accounting

              for damages or attorneys’ fees, expenses or costs.

       (54)   Whether, even if infringement of the asserted works is found, SAS Institute’s

              proposed damages award is excessive and unsupportable.

       (55)   Whether, even if infringement of the asserted works is found, SAS Institute is not

              entitled to injunctive relief.

       (56)   Whether SAS Institute cannot show that it would be irreparably harmed by World

              Programming’s continued sale of the accused products.

       (57)   Whether SAS Institute cannot show that there is no remedy at law that would be

              adequate to compensate it for World Programming’s continued sale of the accused

              products.

       (58)   Whether SAS Institute cannot show that the balance of equities indicates that an

              equitable remedy is warranted.

       (59)   Whether SAS Institute cannot show that the public interest would be served by a

              permanent injunction.

       (60)   Whether SAS Institute cannot obtain statutory damages for copyright infringement

              alongside actual damages and profits under 17 U.S.C. § 504(c)(1).

       (61)   Whether SAS Institute cannot recover enhanced damages for willful copyright

              infringement because any alleged infringement by World Programming was not

              willful under 17 U.S.C. § 504(c)(2).

                                               28
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 29 of 39 PageID #: 19481



       (62)   Whether the asserted claims of the ’519 Patent are directed to an abstract idea.

       (63)   Whether the asserted claims of the ’458 Patent are directed to an abstract idea.

       (64)   Whether this is an exceptional case entitling World Programming to an award of its

              attorneys’ fees incurred in connection with this action pursuant to 35 U.S.C. § 285.

       (65)   Whether, if infringement of a valid and enforceable patent claim is found, SAS

              Institute has proven that World Programming’s behavior was sufficient to support

              a finding of willfulness.

       (66)   Whether SAS Institute is entitled to costs, and, if so, the dollar amount of their

              costs.

       (67)   Whether SAS Institute is entitled to prejudgment and post-judgment interest, and,

              if so, the dollar amount of prejudgment and post-judgment interest.

       (68)   Whether, if infringement of a valid and enforceable patent claim is found, SAS

              Institute is entitled to an injunction against World Programming pursuant to 35

              U.S.C. § 283, requiring World Programming to refrain from directly infringing,

              contributing to, or inducing the infringement of the patents-in-suit in the United

              States.

       (69)   Whether any denial of an injunction should be condition on payment of reasonable

              royalties for future infringement, and if so, the royalty amount set for future

              infringement and a means or mechanism to account for future royalty payments,

              including during any stay of an injunction pending appeal.

       (70)   Whether World Programming or SAS Institute is entitled to a finding that this case

              is exceptional and, if so, the proper amount of attorneys’ fees and/or costs.




                                               29
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 30 of 39 PageID #: 19482



       (71)   Whether North Carolina law applies to SAS Institute’s conduct arising under World

              Programming’s claims under the North Carolina Unfair Trade Practices Act

       (72)   Whether SAS Institute’s conduct was “unfair” under the North Carolina Unfair

              Trade Practices Act.

       (73)   Whether SAS Institute’s settlement agreement with Angoss Software is the type of

              restraint of trade that gives rise to per se liability under Section 1 of the Sherman

              Act.

 G.    LISTS OF WITNESSES

  Exhibit            Description

  A                  SAS Witness List

  B                  WPL Witness List


 H.    LISTS OF EXHIBITS AND DEPOSITION DESIGNATIONS

  Exhibit            Description

  C                  SAS Exhibit List

  D                  WPL Exhibit List

  E                  SAS Objections to WPL Exhibit List

  F                  WPL Objections to SAS Exhibit List

  G                  WPL’s General Objections to SAS Exhibit List and Deposition Designations

  H                  SAS Deposition Designations, WPL Objections and Counter-Designations

  I                  WPL Deposition Designations, SAS Objections and Counter-Designations



 I.    LIST OF ANY PENDING MOTIONS

       Docket No. 180      Plaintiff’s Sealed Motion to Dismiss Amended Counterclaims
                                               30
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 31 of 39 PageID #: 19483



       Docket No. 196   Plaintiff’s Motion for Leave to Amend Infringement Contentions

       Docket No. 210   Plaintiff’s Sealed Motion for Leave to File Second Amended
                        Complaint

       Docket No. 219   Defendants’ Sealed Renewed Motion to Compel Responses to
                        Interrogatories No. 8 and 9

       Docket No. 222   Plaintiff’s Motion to Enforce Prior Order Concerning Production of
                        Executables

       Docket No. 234   Defendants’ Objection to Claim Construction

       Docket No. 251   Defendant World Programming Limited’s Motion for Attorney Fees

       Docket No. 259   Defendants’ Sealed Motion to Strike Plaintiff’s Untimely Fourth
                        Infringement Contentions

       Docket No. 263   Plaintiff’s Sealed Motion for Partial Summary Judgment on Defendant
                        World Programming Limited’s Counterclaims

       Docket No. 264   Plaintiff’s Sealed Motion for Partial Summary Judgment on Its
                        Copyright Infringement Claims

       Docket No. 265   Plaintiff’s Sealed Motion to Exclude Testimony of Non-Retained
                        Expert Oliver Robinson

       Docket No. 266   Plaintiff’s Sealed Motion to Exclude Testimony Regarding Counting
                        Lines of Code

       Docket No. 267   Defendant World Programming Limited’s Sealed Motion for Partial
                        Summary Judgment of No Copyright Infringement Based on
                        Preclusive Impact of North Carolina Judgment

       Docket No. 268   Defendants’ Sealed Motion to Strike Portions of the Opinion and
                        Testimony of Dr. James Storer Concerning Patent Infringement

       Docket No. 269   Defendants’ Sealed Motion to Strike Portions of the Damages Opinions
                        and Testimony of Dr. Vellturo

       Docket No. 270   Defendant Luminex Software, Inc.’s Sealed Motion for Summary
                        Judgment and Request for Attorney’s Fees Based on SAS Institute
                                         31
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 32 of 39 PageID #: 19484



                            Inc.’s Baseless Litigation Pursued for an Improper Purpose

        Docket No. 271      Defendants’ Sealed Motion for Partial Summary Judgment Against
                            Plaintiff’s Copyright Infringement Claims [Actionable Copying]

        Docket No. 272      Defendants’ Sealed Motion for Partial Summary Judgment Against
                            Plaintiff’s Copyright Infringement Claims [Copyrightability]

        Docket No. 273      Defendants’ Sealed Motion to Strike SAS Institute Inc.'s Expert Dr.
                            Storer for Violating Rule 26(a)(2)(B), Rule 37(a)(4), and Rule 37(b)

        Docket No. 275      Defendants' Corrected Sealed Motion to Exclude Testimony of Dr.
                            James Storer on Issues Related to Copyright Infringement

        Docket No. 308      Defendants' Sealed Motion to Strike Portions of the Declaration of
                            Keith Collins (Dkt. No. 264-1)

        Docket No. 334      Defendants' Sealed Motion to Strike Portions of the Second Declaration
                            of Keith Collins (Dkt. No. 296-3) and the Declaration of Dr. Luke Seed
                            (Dkt. No. 297-3)

        Docket No. 377      Plaintiff’s Sealed Motions In Limine

        Docket No. 378      Defendant World Programming Limited’s Sealed Motions in Limine

        Docket No. 388      Defendant World Programming Limited's Sealed Motion for Leave to
                            Serve Supplemental Expert Reports of WPL's Damages Expert Mr.
                            Green

        Docket No. 395      Defendant Luminex Software, Inc.’s Motion to Dismiss in View of
                            Settlement Agreement

 J.     PROBABLE LENGTH OF TRIAL

        1.      Plaintiff’s Proposal

        SAS submits that the probable length of trial is 5 days in the event that summary judgment

 is granted with respect to WPLs counterclaims or 10 days in the event the counterclaims move

 forward to trial. SAS opposes any bifurcation of the trial of this case.


                                                  32
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 33 of 39 PageID #: 19485



        2.      Defendant’s Proposal

        World Programming estimates and hereby requests 10 days for trial in light of the fact that

 SAS asserts both copyright and patent infringement, the sheer number of asserted copyrights, and

 World Programming’s counterclaims. World Programming requests that each side receives 45

 minutes for voir dire, 90 minutes for opening statements, and 150 minutes for closing

 arguments. The additional time is requested so that World Programming has sufficient time to

 inquire of the venire panel issues related to both copyright and patent infringement, provide a case

 overview in opening statement that opens on all issues, and summarize the evidence presented

 across the distinct legal principles the jury will be asked to evaluate. For direct, cross, and rebuttal

 reexamination, World Programming requests 25 hours per side. World Programming further

 requests that the Court bifurcate the triable issues into two phases, as follows:

         Phase 1: SAS’s claims of patent and copyright infringement; World Programming’s

 defenses to patent and copyright infringement; and patent and copyright damages, if any.

        Phase 2: SAS’s claims of willful patent and copyright infringement (if liability is found

 during phase 1); World Programming’s counterclaims; and counterclaim damages, if any.

 K.     MANAGEMENT CONFERENCE LIMITATIONS

        Subject to any limitations set forth by the Court, the parties will be bound by their

 agreements concerning exchanges of demonstratives, exhibits, witness lists, and objections.

        The parties propose the following procedures for trial management:

        1.      The parties will exchange copies of all documentary, graphic, slide, animation,

                and any other form of Demonstratives they plan to use at trial for use during

                direct examination or opening—but not for cross-examination—by 7:00 p.m. the

                night before their intended use. In other words, if a demonstrative will be used on


                                                   33
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 34 of 39 PageID #: 19486



             a Wednesday, it must be exchanged or made available by 7:00 p.m. on the

             previous Tuesday. WPL proposes that the parties shall exchange objections to

             these demonstratives by 9:00 p.m. on the day the exhibits are received. SAS

             proposes that the parties shall exchange objections to these demonstratives by

             8:00 p.m. on the day the exhibits are received. Demonstratives exchanged will

             not be used by the opposing party prior to being used by the disclosing party.

                    a.      “Demonstratives” are exhibits specifically created for the purpose

                            of the trial and do not include (1) exhibits created in the courtroom

                            during testimony or opening at trial, (2) the enlargement,

                            highlighting, ballooning, etc. of trial exhibits or transcripts of

                            testimony, or to composites of admitted exhibits and/or testimony,

                            so long as the demonstrative only includes factual descriptions of

                            the underlying exhibit or testimony, or (3) demonstratives

                            previously displayed in the course of the trial. Reasonable

                            nonsubstantive edits or corrections of typographical and similar

                            errors to demonstrative exhibits may be made to such exhibits prior

                            to use.

                    b.      However, Demonstratives for direct examination and opening and

                            trial exhibits must be cleared of outstanding objections before

                            being shown to the jury. Additionally, any transcripts of testimony

                            (excluding testimony given during this trial) must have been [SAS

                            proposes: previously designated by the parties] and cleared of

                            outstanding objections before being shown to the jury during

                                              34
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 35 of 39 PageID #: 19487



                            opening or on direct examination. WPL proposes that, on cross-

                            examination, transcripts of testimony may be used so long as it is

                            not in violation of a motion in limine or other exclusionary order,

                            regardless of whether it was previously designated by the parties.

                            SAS proposes that the use of transcripts for cross examination be

                            limited to that which is permissible under the Federal Rules of

                            Evidence, and in particular objects to WPL’s proposal to the extent

                            it would permit the use of transcripts for purposes on cross

                            examination other than impeachment.

       2.    The parties will make available for inspection all non-documentary

             demonstratives or live product demonstrations, such as physical exhibits, physical

             prior art or physical products, they plan to use at trial for use during direct

             examination or opening—but not for cross-examination— by 7:00 p.m. two

             nights before their intended use. In other words, if a non-documentary

             demonstrative will be used on a Wednesday, it must be exchanged or made

             available by 7:00 p.m. on the previous Monday. The parties shall exchange

             objections to these non-documentary demonstratives or live product

             demonstrations by 7:00 p.m. the night before their intended use. Demonstratives

             exchanged will not be used by the opposing party prior to being used by the

             disclosing party.

       3.    The parties will exchange lists of exhibits they intend to use during direct

             examination with each witness by 7:00 p.m. the night before their intended use.

       4.    The parties will identify witnesses to be called live (in the order of call) at 7:00

                                               35
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 36 of 39 PageID #: 19488



             p.m., [SAS proposal: one day] [WPL proposal: two days] in advance of the day of

             trial during which the witnesses will testify. In other words, if a witness will

             testify on a Wednesday, the witness must be identified by 7:00 p.m. on the

             previous [SAS proposal: Tuesday] [WPL proposal: Monday].

       5.    For video and other deposition witnesses, the parties will provide a list of any

             deposition designations to be played by 7:00 pm two days before the designation

             is to be played. Counters and objections to the 7:00 pm designations are due by

             9:00 pm the same evening, and any unresolved objections will be raised with the

             Court the next morning.

       6.    The parties agree that any exhibit listed on a party’s own exhibit list as to which

             no objection remains pending at the time of opening statements may be shown to

             the jury by that party during opening statements if the exhibit will be the subject

             of testimony and explained to the jury by a witness at trial.

       7.    The parties agree to exchange lists of “Admitted Exhibits” by 10:00 p.m. the night

             before the lists are to be submitted to the Court.

       8.    [SAS proposal: The parties will meet and confer regarding demonstratives and

             exhibits, and deposition objections at 9:15pm the night before the objected

             materials are to be used in Court. The parties will meet and confer regarding

             deposition designations at 9:15 pm the second night before the objected materials

             are to be used in Court.] [WPL proposal: The parties will meet and confer

             regarding demonstratives, exhibits, and deposition objections at 9:15pm the night

             before the objected materials are to be used in Court.]




                                               36
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 37 of 39 PageID #: 19489



 L.     CERTIFICATIONS

        The undersigned counsel for each of the parties in this action do hereby certify and

 acknowledge the following:

        (1)     Full and complete disclosure has been made in accordance with the Federal Rules

 of Civil Procedure and the Court’s orders;

        (2)     Discovery limitations set forth in the Federal Rules of Civil Procedure, the Local

 Rules, and the Court’s orders have been complied with;

        (3)     Each exhibit in the List of Exhibits herein:

                a)     is in existence;

                b)     is numbered; and

                c)     has been disclosed and shown to opposing counsel.



 APPROVED AS TO FORM AND SUBSTANCE:


 Attorneys for Plaintiff:

                                              /s/Christian E. Mammen
                                              WOMBLE BOND DICKINSON (US) LLP

                                              Pressly M. Millen (admitted pro hac vice)
                                              Raymond M. Bennett (admitted pro hac vice)
                                              WOMBLE BOND DICKINSON (US) LLP
                                              555 Fayetteville Street, Suite 1100
                                              Raleigh, NC 27601
                                              Telephone: 919-755-2135
                                              Press.Millen@wbd-us.com
                                              Telephone: 919.755.2158
                                              Ray.Bennett@wbd-us.com

                                              Christian E. Mammen (admitted pro hac vice)
                                              Carrie Richey
                                              WOMBLE BOND DICKINSON (US) LLP
                                              1841 Page Mill Road, Suite 200
                                              Palo Alto, CA 94304
                                                 37
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 38 of 39 PageID #: 19490



                                    Telephone: (408) 341-3067
                                    Chris.Mammen@wbd-us.com
                                    Telephone: (408) 341-3060
                                    Carrie.Richey@wbd-us.com


                                    Samuel B. Hartzell
                                    WOMBLE BOND DICKINSON (US) LLP
                                    555 Fayetteville Street, Suite 1100
                                    Raleigh, NC 27601
                                    919-755-2112
                                    Fax: 919-755-6772
                                    Sam.Hartzell@wbd-us.com

                                    Michael C. Smith
                                    Texas Bar No. 18650410
                                    SIEBMAN, FORREST, BURG & SMITH, LLP
                                    113 E. Austin Street
                                    Marshall, Texas 75670
                                    Tel: (903) 938-8900
                                    michaelsmith@siebman.com


 Attorneys for Defendant(s):
                                   /with permission /s/ Bradley W. Caldwell
                                   CALDWELL CASSADY CURRY P.C

                                   Bradley W. Caldwell
                                   Texas Bar No. 24040630
                                   Email: bcaldwell@caldwellcc.com
                                   John Austin Curry
                                   Texas Bar No. 24059636
                                   Email: acurry@caldwellcc.com
                                   John F. Summers
                                   Texas State Bar No. 24079417
                                   Email: jsummers@caldwellcc.com
                                   Warren J. McCarty, III
                                   Texas State Bar No. 24107857
                                   Email: wmccarty@caldwellcc.com
                                   CALDWELL CASSADY CURRY P.C.
                                   2121 N. Pearl St., Suite 1200
                                   Dallas, Texas 75201
                                   Telephone: (214) 888-4848
                                   Facsimile: (214) 888-4849

                                   Attorneys for Defendant World Programming
                                       38
Case 2:18-cv-00295-JRG Document 408 Filed 06/29/20 Page 39 of 39 PageID #: 19491




                                   Charles Everingham IV
                                   State Bar No. 00787447
                                   ce@wsfirm.com
                                   T. John “Johnny” Ward Jr.
                                   Texas Bar No. 00794818
                                   jw@wsfirm.com
                                   Claire Henry
                                   Texas Bar No. 24053063
                                   claire@wsfirm.com
                                   Andrea L. Fair
                                   Texas Bar No. 24078488
                                   andrea@wsfirm.com
                                   WARD, SMITH & HILL, PLLC
                                   P.O. Box 1231
                                   Longview, TX 75606
                                   903-757-6400
                                   903-757-2323 (Facsimile)

                                   Attorneys for Defendant World Programming




 This JOINT PRE-TRIAL ORDER is hereby APPROVED this ____ day of ___________,
 2020.



                                    __________________________________________
                                     UNITED STATES DISTRICT JUDGE




                                       39
